0:18-cv-01418-CMC                Date Filed 02/18/21    Entry Number 329        Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                           ROCK HILL DIVISION

    Robert Louis Garrett, Jr.,                         C/A. No. 0:18-1418-CMC-PJG

                   Plaintiff

           v.

    Aull; Beckett, Jr.; T. Esterline; James Parrish;
                                                                           Order
    Travis H. Napier; Dr. Koon; Dr. T. Ergen; Dr.
    Arrojas; Dr. Compton; Pamela Derrick; Gina
    Williamson; Dr. Bryne,

                   Defendants.


          This matter is before the court on Plaintiff’s motion for extension of time to file objections

to the Report and Recommendation (ECF No. 326). 1 Plaintiff requests a 30 to 45-day extension

in which to file his objections. This request is related to typewriter access and his difficulty

handwriting pleadings.

          Plaintiff’s motion for extension is granted in part, and he shall have until March 12, 2021

to file his objections to the Report. Due to the other numerous extensions since filing of the Motion

for Summary Judgment that is the subject of the pending Report, the court declines to grant a larger

extension. Although Plaintiff has explained his hand injury makes writing painful, he has

successfully filed numerous cases and myriad filings in each of his cases, handwriting each filing.

As his facility is on lockdown, it may not be feasible to allow him typewriter access; however, the

court will continue to pursue further information regarding the issues raised in the Motion for



1
 Plaintiff has also filed a motion for temporary restraining order (ECF No. 325) regarding the use
of a typewriter despite the facility lockdown. The court has ordered Defendants to respond to that
motion.
0:18-cv-01418-CMC          Date Filed 02/18/21   Entry Number 329      Page 2 of 2




Temporary Restraining order. Further extensions for filing objections past the March 12, 2021

deadline will not be granted.

               IT IS SO ORDERED.

                                                         s/Cameron McGowan Currie
                                                         CAMERON MCGOWAN CURRIE
                                                         Senior United States District Judge
Columbia, South Carolina
February 18, 2021




                                             2
